DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants' arguments in the Response dated December 28, 2021 as part of the Request for Continued Examination directed to the rejection set forth in the Final Office Action dated October 4, 2021.  Claims 1-20 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al., US 2017/0046905 A1 (hereinafter Ramos) in view of ANDERSON et al., US 2017/0092076 A1 (hereinafter Anderson).

Regarding Claim 1 (Currently Amended):  Ramos discloses a gaming system comprising: 
a processor (Ramos, the EGM 1000 includes a master gaming controller 1012 [0096]; the master gaming controller 1012 includes at least one processor 1010 [0097] and [Fig. 5]); and
a memory device that stores a plurality of instructions that (Ramos, the EGM 1000 includes a master gaming controller 1012 [0096]; the master gaming controller 1012 also includes at least one memory device 1016, which includes: (1) volatile memory (e.g., RAM 1009, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms); (2) non-volatile memory 1019 (e.g., disk memory, FLASH memory, EPROMs, EEPROMs, memristor-based non-volatile solid-state memory, etc.); (3) unalterable memory (e.g., EPROMs 1008); (4) read-only memory; and/or (5) a secondary memory storage device 
after a determination of an outcome associated with a sporting event (Ramos, FIG. 2D is a screen shot of the gaming system displaying a final event outcome notification of one example embodiment; the gaming system displays a final event outcome message 566 in service window 562; in this example embodiment, the final event outcome message 566 is “BRAZIL VS GERMANY WORLD CUP SEMI-FINAL HAS ENDED!”; the gaming system also displays a sports bet results message 568 in the service window; in this example embodiment the results message 568 is “YOU WON $5000.00!” [0072] and [Fig. 2D]) and responsive to a redemption of a sporting event wager virtual ticket occurring separate from any determination of any payout amount of the sporting event wager and occurring in association with a designation of a sporting event wager identifier associated with the sporting event wager virtual ticket as being redeemed, cause a display, by the display device, of an indication of the redeemed sporting event wager virtual ticket (Ramos, if the player selects the “transfer to credit” option, the gaming system enables the player to redeem a winning gaming establishment sports book issued ticket (or an EGM issued sports bet ticket redeemable at the gaming establishment's sports book) to fund a credit balance of the EGM with a quantity of credits corresponding to the amount associated with the winning sports bet ticket [0078]; as illustrated in FIG. 2D, the gaming system displays a “TRANSFER TO CREDIT” icon 572 [0077] and [Fig. 2D]) and an increase, based on a payout amount of the sporting event wager, of a credit balance (Ramos, as illustrated in FIG. 2D, the gaming system displays a “TRANSFER TO CREDIT” icon 572 [0077] and [Fig. 2D]).

responsive to a placement of a sporting event wager on a sporting event, cause a display, by the display device, of a sporting event wager virtual ticket associated with the sporting event wager and associated with a sporting event wager identifier.
Anderson teaches
responsive to a placement of a sporting event wager on a sporting event, cause a display, by the display device, of a sporting event wager virtual ticket associated with the sporting event wager (Anderson, a virtual bet slip may be generated that displays, provides, or otherwise delivers the E-tracking ID to the player, whether it be in textual form, bar code form, or some other encoded format [0060]) and associated with a sporting event wager identifier (Anderson, the bet slip 410 includes a bar code 415 that corresponds to an electronic tracking identifier (“E-tracking ID”) specifying an anonymous account managed by the casino accounting system 128 of the gaming system [0059] and [0059]), and
Ramos discloses gaming systems and methods for placing one or more sports bets at an electronic gaming machine (“EGM”) and for redeeming any winnings for one or more placed sports bet at an EGM (Ramos [Abstract]).  
In various embodiments, the gaming system disclosed herein informs a player at an EGM about the status of various sporting events (i.e., upcoming sporting events and in-progress sporting events) and any available sports bets which may be placed on such sporting events (Ramos [0007]).  In certain embodiments, this sporting event and sporting event wagering information is displayed to the player via one or more service windows of the EGM (Ramos [0007]).  In certain embodiments, this sporting event and sporting event wagering information is displayed to the player as one or more overlay images (Ramos [0007]).  Such broadcasting of information pertaining to the various sporting events and sports bets available to be placed partially mimics the experience certain players associate with a gaming establishment's sports 
In addition to keeping players informed regarding various sporting events, the gaming system enables a player to place one or more sports bets directly at the EGM without otherwise interrupting the player's gaming session (Ramos [0008]).  In various embodiments, placing a sports bet directly at the EGM includes utilizing the credit balance of the EGM to fund the placed sports bet (Ramos [0008]).  In various embodiments, placing a sports bet directly at the EGM includes the EGM issuing a ticket to the player, wherein the ticket is compatible with a gaming establishment's sports book (Ramos [0008]).  That is, the gaming system disclosed herein provides that an EGM issued ticket associated with the placement of a winning sports bet may be redeemed at a gaming establishment's sports book as if the winning sports bet ticket was issued directly by the gaming establishment's sport book (Ramos [0008]).  Such a configuration of enabling a player to employ funds currently on the EGM to place one or more sports bets and further enabling the player to redeem any EGM issued winning sports bet tickets provides players with increased wagering opportunities and increased excitement in potentially winning one or more additional awards during their gaming experience (Ramos [0008]).
In related art, Anderson teaches a gaming system includes a network accessible sports betting server that allows players to anonymously place wagers on sporting events using an anonymous account identifier that is not associated with any personal information of the player (Anderson [Abstract]).  The player may use the anonymous account identifier to access an available monetary balance for wagering, view, filter, and place wagers on sporting events using various wagering game machines, and continue to use the account identifier to track all associated wagering transactions while a remaining balance remains or pending wagering transactions are outstanding (Anderson [Abstract]).  The gaming system enables the player to use mobile devices and casino gaming machines to interchangeably interface with the anonymous account, viewing the remaining balance, place wagers, etc. (Anderson [Abstract]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming system enables a player to place one or more sports bets and redeeming the sports bets directly at the EGM as disclosed by Ramos with the method of receiving a virtual bet slip as taught by Anderson in order to allow the player to place sports bets while playing games at an EGM without having to manually deal with paper bet slips or go to another location in the casino to redeem the sports bets. 

Regarding Claim 3 (Original):  Ramos further discloses responsive to receipt, via an input device, of a redemption input, the instructions cause the processor to redeem the sporting event wager virtual ticket (Ramos, turning back to FIG. 2D, in addition to the final outcome notification messages described above, the gaming system displays options to redeem any winnings in the service window; accordingly, as illustrated in FIG. 2D, the gaming system displays a “TRANSFER TO CREDIT” icon 572 and a “PRINT CASHOUT TICKET” icon 570 [0077]).

Regarding Claim 4 (Previously Presented):  Ramos further discloses responsive to the placement of the sporting event wager on the sporting event, the instructions cause the processor to communicate data associated with the sporting event wager to a sports book wagering server that associates the sporting event wager identifier with the sporting event wager (Ramos, multiple EGMs 1000 are capable of receiving sports bets through the sports betting feature that the gaming system initiates from a service window at each EGM; the sports bet feature communicates with the sports book's Line Originator 1200 via the sports book server with the protocol translator 1202 [0054]).

Claim 5 (Previously Presented):  Ramos further discloses responsive to the redemption of the sporting event wager virtual ticket, the instructions cause the processor to communicate redemption data to the sports book wagering server that designates the sporting event wager identifier as redeemed (Ramos, this redemption occurs regardless of whether a winning sports bet ticket was issued by the gaming establishment's sports book (in which case the gaming system invalidates or otherwise voids the winning gaming establishment sports book issued ticket from being redeemed at the gaming establishment sports book) or by the EGM (as described above) [0020]).

Regarding Claim 6 (Original):  Ramos further discloses wherein the outcome associated with the sporting event comprises an outcome of an in-game event of the sporting event (Ramos, sports betting is the activity of predicting results of sporting events and placing a wager on the outcome of such sporting events [0004]).

Regarding Claim 7 (Original):  Ramos further discloses wherein the sporting event is selected from the group consisting of: a live sporting event, a historic sporting event and an electronic sporting event (Ramos, the gaming system disclosed herein informs a player at an EGM about the status of various sporting events (i.e., upcoming sporting events and in-progress sporting events) and any available sports bets which may be placed on such sporting events [0007]).

Regarding Claim 8 (Previously Presented):  Ramos further discloses responsive to receipt, via an input device, of a print input following the determination of the outcome associated with the sporting event, the instructions cause the processor to cause a printer to print a sporting event wager ticket associated with the sporting event wager and associated with the sporting event wager identifier (Ramos, placing a sports bet directly at the EGM includes the 

Regarding Claim 9 (Currently Amended):  Ramos further discloses responsive to a conclusion of the sporting event, the instructions cause the processor to cause a printer to print a machine readable code associated with a plurality of sporting event wagers placed in association with the sporting event (Ramos, if whether the player placed a bet at an EGM or at a sports book, if the player wins the bet, there is an option to transfer the winnings to the EGM and another option to print a “cashout ticket.” [0008]).

Regarding Claim 10 (Original):  Ramos further discloses an acceptor (Ramos, a sports bet ticket acceptor [Claim 1]), wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item, and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance (Ramos, the gaming system enables a player to redeem a winning gaming establishment sports book issued ticket (or an EGM issued sports bet ticket redeemable at the gaming establishment's sports book) to fund a credit balance of the EGM with a quantity of credits corresponding to the amount associated with the winning sports bet ticket [0020]).

Regarding Claim 12 (Currently Amended):  Ramos discloses a method of operating a gaming system, the method comprising:

after a determination of an outcome associated with the sporting event (Ramos, FIG. 2D is a screen shot of the gaming system displaying a final event outcome notification of one example embodiment; the gaming system displays a final event outcome message 566 in service window 562; in this example embodiment, the final event outcome message 566 is “BRAZIL VS GERMANY WORLD CUP SEMI-FINAL HAS ENDED!”; the gaming system also displays a sports bet results message 568 in the service window; in this example embodiment the results message 568 is “YOU WON $5000.00!” [0072] and [Fig. 2D]), and responsive to a redemption of the sporting event wager virtual ticket occurring separate from any determination of any payout amount of the sporting event wager and occurring in association with a designation of the sporting event wager identifier associated with the sporting event wager virtual ticket as being redeemed, displaying, by the display device, an indication of the redeemed sporting event wager virtual ticket (Ramos, in addition or alternative to enabling a player to place one or more sports bets directly at the EGM without otherwise interrupting the player's gaming session, in various embodiments, the gaming system enables a player to redeem one or more sports bet tickets directly at the EGM [0009]) and an increase, based on a payout amount of the sporting event wager, of a credit balance (Ramos, as illustrated in FIG. 2D, the gaming system displays a “TRANSFER TO CREDIT” icon 572 [0077] and [Fig. 2D]), wherein the determination of the outcome associated with the sporting event and a determination of the payout amount of the sporting event wager each occur independent of any random determination by the gaming system (Ramos, in the service window 354, the gaming system displays the gaming establishment's message regarding the upcoming sporting event [0046]).

responsive to a placement of a sporting event wager on a sporting event, displaying, by the display device, a sporting event wager virtual ticket associated with the placed sporting event wager and associated with a sporting event wager identifier.
Anderson teaches 
responsive to a placement of a sporting event wager on a sporting event, displaying, by the display device, a sporting event wager virtual ticket associated with the placed sporting event wager (Anderson, a virtual bet slip may be generated that displays, provides, or otherwise delivers the E-tracking ID to the player, whether it be in textual form, bar code form, or some other encoded format [0060]) and associated with a sporting event wager identifier (Anderson, the bet slip 410 includes a bar code 415 that corresponds to an electronic tracking identifier (“E-tracking ID”) specifying an anonymous account managed by the casino accounting system 128 of the gaming system [0059] and [0059]). 
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming system enables a player to place one or more sports bets and redeeming the sports bets directly at the EGM as disclosed by Ramos with the method of receiving a virtual bet slip as taught by Anderson in order to allow the player to place sports bets while playing games at an EGM without having to manually deal with paper bet slips or go to another location in the casino to redeem the sports bets. 

Regarding Claim 14 (Original):  Ramos further discloses responsive to receipt of a redemption input, redeeming, by the processor, the sporting event wager virtual ticket (Ramos, turning back to FIG. 2D, in addition to the final outcome notification messages described above, the gaming system displays options to redeem any winnings in the service window; accordingly, as illustrated in FIG. 2D, the gaming system displays a “TRANSFER TO CREDIT” icon 572 and a “PRINT CASHOUT TICKET” icon 570 [0077]).

Regarding Claim 15 (Previously Presented):  Ramos further discloses responsive to the placement of the sporting event wager on the sporting event, communicating data associated with the sporting event wager to a sports book wagering server that associates a the sporting event wager identifier with the sporting event wager (Ramos, multiple EGMs 1000 are capable of receiving sports bets through the sports betting feature that the gaming system initiates from a service window at each EGM; the sports bet feature communicates with the sports book's Line Originator 1200 via the sports book server with the protocol translator 1202 [0054]).

Regarding Claim 16 (Previously Presented):  Ramos further discloses responsive to the redemption of the sporting event wager virtual ticket, communicating redemption data to the sports book wagering server that designates the sporting event wager identifier as redeemed (Ramos, this redemption occurs regardless of whether a winning sports bet ticket was issued by the gaming establishment's sports book (in which case the gaming system invalidates or otherwise voids the winning gaming establishment sports book issued ticket from being redeemed at the gaming establishment sports book) or by the EGM (as described above) [0020]).

Regarding Claim 17 (Original):  Ramos further discloses the outcome associated with the sporting event comprises an outcome of an in-game event of the sporting event (Ramos, sports betting is the activity of predicting results of sporting events and placing a wager on the outcome of such sporting events [0004]).

Regarding Claim 18 (Original):  Ramos further discloses wherein the sporting event is selected from the group consisting of: a live sporting event, a historic sporting event and an 

Regarding Claim 19 (Previously Presented):  Ramos further discloses responsive to receipt of a print input following the determination of the outcome associated with the sporting event, causing a printer to print a sporting event wager ticket associated with the sporting event wager and associated with the sporting event wager identifier (Ramos, placing a sports bet directly at the EGM includes the EGM issuing a ticket to the player, wherein the ticket is compatible with a gaming establishment's sports book; that is, the gaming system disclosed herein provides that an EGM issued ticket associated with the placement of a winning sports bet may be redeemed at a gaming establishment's sports book as if the winning sports bet ticket was issued directly by the gaming establishment's sport book [0008]).

Regarding Claim 20 (Currently Amended):  Ramos further discloses responsive to a conclusion of the sporting event, causing a printer to print a machine readable code associated with a plurality of sporting event wagers placed in association with the sporting event (Ramos, if whether the player placed a bet at an EGM or at a sports book, if the player wins the bet, there is an option to transfer the winnings to the EGM and another option to print a “cashout ticket.” [0008]).

Claims 2, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos, in view of Anderson, and further in view of Cage et al., US 2018/0102018 A1 (hereinafter Cage).

Claim 2 (Previously Presented):  Ramos, as modified, discloses the invention as recited above.  Ramos, as modified, fails to explicitly disclose following a determination of the payout amount of the sporting event wager, the instructions cause the processor to automatically redeem the sporting event wager virtual ticket.
Cage teaches following a determination of the payout amount of the sporting event wager, the instructions cause the processor to automatically redeem the sporting event wager virtual ticket (Cage, at optional action 724, the gaming facilitator may look up the user to determine preferences for that user; these preferences can include a list of pre-stored or favorite numbers to be used in the game play; other preferences can include whether the user desires automatic redemption of winning plays [0142]).
Ramos discloses gaming systems and methods for placing one or more sports bets at an electronic gaming machine (“EGM”) and for redeeming any winnings for one or more placed sports bet at an EGM (Ramos [Abstract]).  
Cage teaches a method comprising receiving information associated with a game-playing transaction conducted between a user device and a game-playing terminal, wherein the game-playing transaction is associated with a request for playing a game (Cage [Abstract]).  In one embodiment, Cage teaches wherein a player may enter a preference to automatically redeem winning plays (Cage [0142]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming system enables a player to place one or more sports bets and redeeming the sports bets directly at the EGM as disclosed by Ramos with the method of automatically redeeming winning plays as taught by Cage in order to allow player bets to be automatically redeemed without interrupting his game play at an EGM. 

Regarding Claim 11 (Currently Amended):  Ramos discloses a gaming system comprising: 

a memory device that stores a plurality of instructions that (Ramos, the EGM 1000 includes a master gaming controller 1012 [0096]; the master gaming controller 1012 also includes at least one memory device 1016, which includes: (1) volatile memory (e.g., RAM 1009, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms); (2) non-volatile memory 1019 (e.g., disk memory, FLASH memory, EPROMs, EEPROMs, memristor-based non-volatile solid-state memory, etc.); (3) unalterable memory (e.g., EPROMs 1008); (4) read-only memory; and/or (5) a secondary memory storage device 1015, such as a non-volatile memory device, configured to store gaming software related information (the gaming software related information and the memory may be used to store various audio files and games not currently being used and invoked in a configuration or reconfiguration) [0099] and [Fig. 5]), when executed by the processor 
after a determination of an outcome of the in-game event occurring during the sporting event (Ramos, FIG. 2D is a screen shot of the gaming system displaying a final event outcome notification of one example embodiment; the gaming system displays a final event outcome message 566 in service window 562; in this example embodiment, the final event outcome message 566 is “BRAZIL VS GERMANY WORLD CUP SEMI-FINAL HAS ENDED!”; the gaming system also displays a sports bet results message 568 in the service window; in this example embodiment the results message 568 is “YOU WON $5000.00!” [0072] and [Fig. 2D]), and 
that occurs independent of any receipt, via an input device, of any redemption inputs (Ramos, FIG. 2D is a screen shot of the gaming system displaying a final event outcome notification of one example embodiment; the gaming system displays a final event outcome message 566 in service window 562; in this example embodiment, the final event outcome 
cause a display, by the display device, of an indication of the redeemed sporting event wager virtual ticket and an increase, based on a payout amount of the sporting event wager, of a credit balance (Ramos, if the player selects the “transfer to credit” option, the gaming system enables the player to redeem a winning gaming establishment sports book issued ticket (or an EGM issued sports bet ticket redeemable at the gaming establishment's sports book) to fund a credit balance of the EGM with a quantity of credits corresponding to the amount associated with the winning sports bet ticket [0078]; as illustrated in FIG. 2D, the gaming system displays a “TRANSFER TO CREDIT” icon 572 [0077] and [Fig. 2D]), wherein the determination of the outcome of the in-game event occurring during the sporting event and a determination of the payout amount of the sporting event wager each occur independent of any random determination by the processor (Ramos, in the service window 354, the gaming system displays the gaming establishment's message regarding the upcoming sporting event [0046]).
Ramos fails to explicitly disclose 
responsive to a placement of a sporting event wager on an in-game event occurring during a sporting event and without causing any printer to print any sporting event wager ticket associated with any of the sporting event wager and any associated sporting event wager identifier, cause the processor to:
cause a display, by a display device, of a sporting event wager virtual ticket associated with the sporting event wager and the sporting event wager identifier, and
following an automatic redemption of the sporting event wager virtual ticket.
Anderson teaches
responsive to a placement of a sporting event wager on an in-game event occurring during a sporting event and without causing any printer to print any sporting event wager ticket 
cause a display, by a display device, of a sporting event wager virtual ticket associated with the sporting event wager (Anderson, a virtual bet slip may be generated that displays, provides, or otherwise delivers the E-tracking ID to the player, whether it be in textual form, bar code form, or some other encoded format [0060]) and the sporting event wager identifier (Anderson, the bet slip 410 includes a bar code 415 that corresponds to an electronic tracking identifier (“E-tracking ID”) specifying an anonymous account managed by the casino accounting system 128 of the gaming system [0059] and [0059]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming system enables a player to place one or more sports bets and redeeming the sports bets directly at the EGM as disclosed by Ramos with the method of receiving a virtual bet slip as taught by Anderson in order to allow the player to place sports bets while playing games at an EGM without having to manually deal with paper bet slips or go to another location in the casino to redeem the sports bets. 
Cage teaches
following an automatic redemption of the sporting event wager virtual ticket (Cage, at optional action 724, the gaming facilitator may look up the user to determine preferences for that user; these preferences can include a list of pre-stored or favorite numbers to be used in the game play; other preferences can include whether the user desires automatic redemption of winning plays [0142]).
As recited above with respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming system enables a player to place one or more sports bets and redeeming the sports bets directly at the EGM as disclosed 

Regarding Claim 13 (Previously Presented):  Ramos, as modified, discloses the invention as recited above.  Ramos, as modified, fails to explicitly disclose following a determination of the payout amount of the sporting event wager, automatically redeeming, by the processor, the sporting event wager virtual ticket.
Cage teaches following a determination of the payout amount of the sporting event wager, automatically redeeming, by the processor, the sporting event wager virtual ticket (Cage, at optional action 724, the gaming facilitator may look up the user to determine preferences for that user; these preferences can include a list of pre-stored or favorite numbers to be used in the game play; other preferences can include whether the user desires automatic redemption of winning plays [0142]).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WERNER G GARNER/Primary Examiner, Art Unit 3715